DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered.
Status
1.	Claims 1-20 as filed on 30 March 2018 were examined and rejected in an office action mailed on 10 January 2020.  Applicant responded on 10 April 2020.  Claims 1-20 were examined and rejected in an Office action mailed on 23 July 2020.  Applicant responded on 23 October 2020 by filing an RCE as well as cancelling claims 2, 6, 12 and 17.  
Claims 1, 3-5, 7-11, 13-16 and 18-20 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Chomet et al., US Patent Publication No. 2014/0283166 A1, application serial no. 14/209,731 forms the basis of a rejection under 35 USC 103.  Both Chomet et al.’s application and the instant application are assigned to Monsanto.  No double patenting rejection is made because the pending claims in this application differ in scope from the pending claims.  However, a notice of allowance was mailed on 18 February 2021 and therefore a continuation might be filed which may require a double patenting rejection.

Withdrawal of Objections and Rejections
3.	The objection to the specification is withdrawn in view of Applicant’s amendments.
4.	The objections to claims 9, 13 18 and 19 are withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 1, 3-5, 7-11, 13-16 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Objections
6.	Claims 5, 8-9 and 14 are objected to because of the following informalities.
Claim 5 is objected to because in part (a) the Markush group uses a hybrid structure where it uses “selected” in line 1 but uses “and” in the last line.  Adding “the group consisting of” after “from” in line 1 is requested or a similar change.  It is also objected to because the “is” in the first line of part (b) is redundant with respect to the “is” before the colon in the second line of the claim.
Claim 8 is objected to because it recites “a recombinant nucleic acid of claim 1” rather than using “the” or “said.”
Claim 9 is objected to because it recites “site-specific” in part (ii) and “site specific” in part (iii).  Adding a hyphen is suggested in part (iii).
Claim 15 is objected to because it appears to be missing the word “each” in line 1 front of the word “have” in view of claim 14, or a similar change.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation " the two or more DNAs of interest" in line 1.  There is not antecedent basis for this limitation in the base claim.  Therefore the metes and bounds of the claim cannot be determined.
Applicant could consider amending the claim in a similar fashion to claim 13 or change the dependency of claim 16 to depend from claim 13.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	First, Applicant filed amended claims on 10 April 2020 that contain new matter.  Claim 15 was amended, inter alia, to recite the limitation “wherein said sequence identity is measured prior to the integration of the two or more DNAs of interest” at the 
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Thus, the claim as amended comprises NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.

9.	Second, claims 1, 3-5 and 9 are rejected because they are "reach through" claims.  Applicant is describing a composition by reciting the characteristics of the starting material.  Although the recited SEQ ID NOs appear to be free of the prior art, such identifying sequences are not required to be present in the final claimed product.
As such, these claims are "reach through" claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
As seen in the alignment below, similar sequences are known in the prior art – a fragment of SEQ ID NO:564 is over 90% sequence-identical to a prior art sequence.
Under the product-by-process analysis as required by MPEP § 2113, the final structure determines patentability.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Therefore Applicant fails to provide adequate written description for the claimed invention.  Applicant is claiming any B chromosome with an inserted transgene.  This genus of products encompassed by the recited limitations is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 at 920-23, 69 USPQ2d  at 1890-93 (Fed. Cir. 2004).



GS504180/c
LOCUS       GS504180                1499 bp    DNA     linear   GSS 22-FEB-2013
DEFINITION  pCL26T-G3 CL-repeat PCR library Zea mays genomic clone pCL26T-G3,
            genomic survey sequence.
ACCESSION   GS504180
VERSION     GS504180.1
DBLINK      BioSample: SAMN00183760
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1499)
  AUTHORS   Cheng,Y.-M.
  TITLE     Evolution of the heterochromatic regions on maize B long arm based
            on the sequence structure of CL-repeat variants
  JOURNAL   Chromosome Res. 18 (5), 605-619 (2010)
   PUBMED   20544269
COMMENT     Contact: Cheng Y.-M.
            Department of Agronomy
            National Chung Hsing University
            250 Kuo Kuang Rd, Taichung 402, Taiwan (ROC)
            Tel: 886-4-2284-0777
            Fax: 886-4-2287-4054
            Email: ymcheng@dragon.nchu.edu.tw
            Amplifying from tertiary trisomic of TB-10L26 by using the
            CL-repeat primers. B-position: DH1/DH2
            Insert Length: 1499   Std Error: 0.00
            Class: PCR fragment.
FEATURES             Location/Qualifiers
     source          1..1499
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="L289"
                     /db_xref="taxon:4577"
                     /clone="pCL26T-G3"
                     /sex="hermaphrodite"
                     /clone_lib="SAMN00183760 CL-repeat PCR library"
                     /lab_host="DH5"
                     /note="Vector: pGEMT-easy; Insert DNAs of CL-repeat PCR
                     library were was amplified from maize B chromosome by
                     using the CL-repeat primers"

  Query Match             59.5%;  Score 1367.6;  DB 189;  Length 1499;
  Best Local Similarity   95.3%;  
  Matches 1452;  Conservative    0;  Mismatches   44;  Indels   28;  Gaps    3;

Qy         81 TTCTTGGTTATGGACAACAGTGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 140
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db       1497 TTCTTGGTTATGGACAACAATGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 1438

Qy        141 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATAACAATTTGCTCTTTGCC 200
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db       1437 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATTACAATTTGCTCTTTGCC 1378

Qy        201 AAACTGTAAACATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCAA 260
              ||| ||||| |||||||||||||||||||||||||||||||||||||||||||||||| |
Db       1377 AAATTGTAAGCATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCTA 1318

Qy        261 ATGTTTCATGGTTATGGACATTAATGTAAGTTTGAAGCGGTTCAAAGCCCTAAATGATGT 320
              ||||||||||||||||| ||||||||||||||||||| ||||||||||||||||||||||
Db       1317 ATGTTTCATGGTTATGGGCATTAATGTAAGTTTGAAGAGGTTCAAAGCCCTAAATGATGT 1258

Qy        321 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1257 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 1198

Qy        381 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGGTTA 440

Db       1197 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGATTA 1138

Qy        441 TGTCATGAACCATGCGAAAACTTTGAAACTTTTTGAAGCCCTAAATTATGTGGTAGATTT 500
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db       1137 TGTCATGAACCATGCGAAAACTTTGAAACTTTTCGAAGCCCTAAATTATGTGGTAGATTT 1078

Qy        501 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGCAACTAAAATTCAACACAATC 560
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||    
Db       1077 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGGAACTAAAATTCAACAC---- 1022

Qy        561 AAAACATGAGTATGGGACCCACATAATTAAATGGTCGCATGTCGATTAAAGTTCAGTGTT 620
                                    ||||||| ||||||||||||||||||||||||| ||| 
Db       1021 ----------------------ATAATTAGATGGTCGCATGTCGATTAAAGTTCAATGTC 984

Qy        621 TTAAAGAAAGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAAGATCA 680
              |||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||| |
Db        983 TTAAAGAATGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAGGATAA 924

Qy        681 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAATTATA 740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        923 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAACTATA 864

Qy        741 TTTCCACTTCCATTACTCTTTTCTAAATGTCGTATTATAATACATACTTGTTTAGGCATG 800
              ||||||||| |||||||||||||||||||||||||| |||||||||||||||||||||||
Db        863 TTTCCACTTTCATTACTCTTTTCTAAATGTCGTATTGTAATACATACTTGTTTAGGCATG 804

Qy        801 TTACCTTAAAACATATATAATGCTATTTGCAATGTTCCTTAGTTGTGAACACATCAATCC 860
              ||||||||||||||||||| ||||||||| ||||||||||||||||||||||||||||||
Db        803 TTACCTTAAAACATATATAGTGCTATTTGTAATGTTCCTTAGTTGTGAACACATCAATCC 744

Qy        861 AAGTTTAGGGCACATCAAAACATTAGTATGGGACTAATGGGTATTAATTTTGTGCAAGTT 920
              ||||||||||||||||||||||| |||||||||||||||||||||||||||||| |||||
Db        743 AAGTTTAGGGCACATCAAAACATGAGTATGGGACTAATGGGTATTAATTTTGTGGAAGTT 684

Qy        921 TAATGCATGATATATCGATTTCTGATGTGCGTCAACTTCGAAGCATTTTGATGCCCTAAA 980
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        683 TAATGCATGATATATCAATTTCTGATGTGCGTCAACTTCGAAGCATTTTGATGCCCTAAA 624

Qy        981 TATTGTATTGTTTAGAAAGACAGCTTTTGCGGATGGACCCAACTTGTTGTTTTGCATGCA 1040
              ||||||||||||||||||||||| |||||||||||||||||||||||||||| |||||||
Db        623 TATTGTATTGTTTAGAAAGACAGTTTTTGCGGATGGACCCAACTTGTTGTTTCGCATGCA 564

Qy       1041 CCATAATTAATCCATGTACAAGGCAACCATAACATGAGTATGCGACCCTAGATTGTCGCA 1100
              ||||||||||||||||| |||| |||||||||||||||||||||||| ||||||||||||
Db        563 CCATAATTAATCCATGTTCAAGACAACCATAACATGAGTATGCGACCATAGATTGTCGCA 504

Qy       1101 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCATA 1160
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        503 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCAAA 444

Qy       1161 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 1220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 384

Qy       1221 TTCACATGCTTGATCATCAACCCAACTGCAAGACAACTTATAGCATGAGTTTGGGGCCCA 1280
              ||||||||||| ||||||||||||  ||||||||||| ||||||||||||||||||||||
Db        383 TTCACATGCTTCATCATCAACCCATTTGCAAGACAACCTATAGCATGAGTTTGGGGCCCA 324

Qy       1281 AGATATTAGATGTTCGAATGCTGGCACTAGAGTTTGTAGATATGAAGAATGAGGTAACTT 1340
              |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        323 AGATATTAGATGTTCGAATGCTGGCACTAGAGCTTGTAGATATGAAGAATGAGGTAACTT 264

Qy       1341 TGGAAATGTTTAAAGTGCAACATGTATATTTTTTGGATCGGTAATTTTCCGGAGTTGAGA 1400
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        263 TGGAAATGTTTAAAGTGCAACATGTATA-TTTTTGGATCGGTAATTTTCCGGAGTTGAGA 205

Qy       1401 GCTATATTTATGCAATCATGC-TTTTATTTCGGTCCATGTTTTAAGATACTTTGTTATTA 1459
              ||||||||||||||||||||| |||||||| |||||||||||||||||||||||||||||
Db        204 GCTATATTTATGCAATCATGCTTTTTATTTTGGTCCATGTTTTAAGATACTTTGTTATTA 145


              ||||||||||||||| ||||||||||||||||||||||||| |||||| ||||||| |||
Db        144 TTCTATTACAGTTATTCCAATGATATTTATAACAAAAGAATTAAATATAGAAAAAAATTC 85

Qy       1520 ATTTCAATTTTAATTACAATTTGCTTTATGCGAGACTATAAACAATACTAGTTTAGGCAT 1579
              ||| ||||||| ||||||||||||||||||| ||||||||||||||||||||||||||||
Db         84 ATTCCAATTTTCATTACAATTTGCTTTATGCAAGACTATAAACAATACTAGTTTAGGCAT 25

Qy       1580 GCTATGTTAAACCATATGTAGTGC 1603
              ||||| ||||||||||||||||||
Db         24 GCTATCTTAAACCATATGTAGTGC 1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chomet et al., US Patent Publication No. 2014/0283166 A1, published 18 September 2014.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 recites characteristics of the starting material but not of the final product other than the claim requires a gene of interest inserted in a B chromosome.  Under the product-by-process analysis as required by MPEP § 2113, the final structure determines patentability.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Therefore claim 1 merely reads an a gene of interest in a B chromosome.
Chomet et al. teaches creation of a transgenic maize B chromosome.  Chomet et al., claims 26 & 41-42 and paras. 0004, 0018 & 0021.  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to create a B chromosome with gene of interest such as an insect resistance gene.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 1 is obvious.
Chomet et al.’s paragraph 0086 recites several gene-targeting technologies, including CRISPR, and thus claims 3-5 and 7 are obvious.  Chomet et al.’s paragraphs 0021-22 teach B chromosomes in maize and thus claim 8 is obvious.

Conclusion
11.	Claims 9-11, 13-14 and 18-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RUSSELL T BOGGS/            Examiner, Art Unit 1663